    Case 2:20-cv-13256-TGB-CI
             Case MDL No. 2987 ECF
                                Document
                                   No. 23, 39
                                           PageID.292
                                              Filed 04/01/21
                                                        Filed 04/01/21
                                                               Page 1 of Page
                                                                         4    1 of 4




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION


IN RE: GENERAL MOTORS LLC CHEVROLET
BOLT EV BATTERY PRODUCTS LIABILITY LITIGATION                                         MDL No. 2987


                                ORDER DENYING TRANSFER


        Before the Panel:* Plaintiffs in the Northern District of Illinois action move under 28
U.S.C. § 1407 to centralize this litigation in the Eastern District of Michigan or, alternatively, the
Northern District of Illinois. This litigation consists of five actions—three pending in the Eastern
District of Michigan and one each pending in the Central District of California and the Northern
District of Illinois—as listed on Schedule A. Since the filing of the motion, the Panel has been
notified of three potentially-related federal actions pending in the Eastern District of Michigan
(two actions) and the Western District of Texas. 1

        All responding parties oppose centralization, including all plaintiffs in the remaining
constituent actions and common defendant, General Motors LLC. General Motors alternatively
requests the Panel defer its decision pending rulings on transfer motions it filed under Section 28
U.S.C. § 1404 in the Central District of California and the Northern District of Illinois. All
responding parties support the Eastern District of Michigan as the transferee venue if this litigation
is centralized. 2




* Judge Catherine D. Perry took no part in the decision of this matter.

    Additionally, one or more Panel members who could be members of the putative classes in this
litigation have renounced their participation in these classes and have participated in this decision.
1
  Two of the actions pending in the Eastern District of Michigan (one potential tag-along action
and one constituent action) originally were filed in other districts and transferred under Section
1404 pursuant to the parties’ stipulations.
2
   The Central District of California plaintiffs suggested the Central District of California as an
alternative transferee district in their brief but later waived oral argument and represented that they
support the Eastern District of Michigan.
    Case 2:20-cv-13256-TGB-CI
             Case MDL No. 2987 ECF
                                Document
                                   No. 23, 39
                                           PageID.293
                                              Filed 04/01/21
                                                        Filed 04/01/21
                                                               Page 2 of Page
                                                                         4    2 of 4




                                                 -2-


        On the basis of the papers filed and the hearing session held, 3 we conclude that
centralization is not necessary at this time for the convenience of the parties and witnesses or to
further the just and efficient conduct of the litigation. These putative class actions share factual
questions arising from (1) defendant’s November 2020 recall of model year 2017-2019 Chevrolet
Bolt EVs due to the risk of fire posed by the car batteries when charged at or near full capacity,
and (2) its interim remedy, which plaintiffs allege results in a loss of battery mileage in affected
vehicles. There are, however, only eight actions at issue (including the potentially-related actions),
five of which already are in the same district. Pending and anticipated motions under Section 1404
to transfer the three outlying actions to the Eastern District of Michigan may significantly reduce
or even eliminate the multidistrict character of this litigation.

        General Motors has filed Section 1404 motions to transfer the Central District of California
and Northern District of Illinois actions to the Eastern District of Michigan. At oral argument,
counsel represented that the Central District of California plaintiffs intend to withdraw their
opposition to Section 1404 transfer. Additionally, General Motors’ counsel represented that the
parties to the recently-filed Western District of Texas potential tag-along action are discussing the
possibility of Section 1404 transfer, and that General Motors will file a Section 1404 motion in
that action, if necessary.

        We have held that, “where a reasonable prospect exists that resolution of Section 1404
motions could eliminate the multidistrict character of a litigation, transfer under Section 1404 is
preferable to centralization.” In re Gerber Probiotic Prods. Mktg. & Sales Practices Litig., 899 F.
Supp. 2d 1378, 1380 (J.P.M.L. 2012). The Panel does not judge the merits of defendant’s pending
or anticipated motions to transfer under Section 1404. See id. at 1379. But we find there is at least
a reasonable prospect that the courts outside the Eastern District of Michigan will grant Section
1404 transfer to that court, where five related actions are and defendant is headquartered. The
motion in the Northern District of Illinois is fully briefed, and the parties to the Central District of
California action now agree to Section 1404 transfer. The history of this litigation suggests that
the parties in any future related actions also may come to agreement on Section 1404 transfer to
the Eastern District of Michigan.

        Additionally, we have emphasized that “centralization under Section 1407 should be the
last solution after considered review of all other options.” In re Best Buy Co., Inc., Cal. Song-
Beverly Credit Card Act Litig., 804 F. Supp. 2d 1376, 1378 (J.P.M.L. 2011). Among these options
are voluntary cooperation and coordination among the parties and the involved courts to avoid
duplicative discovery or inconsistent pretrial rulings. See, e.g., In re Eli Lilly & Co. (Cephalexin
Monohydrate) Patent Litig., 446 F. Supp. 242, 244 (J.P.M.L. 1978); see also Manual for Complex
Litigation, Fourth, § 20.14 (2004). This litigation is in its nascent stages, and movants have not
demonstrated consideration of alternatives to centralization aside from Section 1404 transfer. It


3
  In light of the concerns about the spread of the COVID-19 virus (coronavirus), the Panel heard
oral argument by videoconference at its hearing session of March 25, 2021. See Suppl. Notice of
Hearing Session, MDL No. 2987 (J.P.M.L. Mar. 8, 2021), ECF No. 34.
 Case 2:20-cv-13256-TGB-CI
          Case MDL No. 2987 ECF
                             Document
                                No. 23, 39
                                        PageID.294
                                           Filed 04/01/21
                                                     Filed 04/01/21
                                                            Page 3 of Page
                                                                      4    3 of 4




                                                -3-


may be that informal cooperation among the relatively few involved parties and courts is another
practicable alternative to centralization.

        Movants argue that it is likely more related actions will be filed. The Panel has been
“disinclined to take into account the mere possibility of future filings in [its] centralization
calculus.” In re Lipitor (Atorvastatin Calcium) Mktg., Sales Practices & Prods. Liab. Litig., 959
F. Supp. 2d 1375, 1376 (J.P.M.L. 2013). Movants’ counsel represented at oral argument that
unique counsel from various parts of the country have stated their intent to file several additional
cases. But at present, there are just eight actions pending, and plaintiffs in any additional actions
may be amenable to filing in or transferring their actions to the Eastern District of Michigan.
Should additional actions materialize, the courts deny Section 1404 transfer of the pending actions,
and informal cooperation prove unworkable, “the parties may file another Section 1407 motion,
and the Panel will revisit the question of centralization at that time.” In re Gerber, 899 F. Supp.
2d at 1381.

          IT IS THEREFORE ORDERED that the motion for centralization of these actions is
denied.



                                          PANEL ON MULTIDISTRICT LITIGATION




                                                           Karen K. Caldwell
                                                               Chair

                                      Nathaniel M. Gorton                Matthew F. Kennelly
                                      David C. Norton                    Roger T. Benitez
                                      Dale A. Kimball
 Case 2:20-cv-13256-TGB-CI
          Case MDL No. 2987 ECF
                             Document
                                No. 23, 39
                                        PageID.295
                                           Filed 04/01/21
                                                     Filed 04/01/21
                                                            Page 4 of Page
                                                                      4    4 of 4




IN RE: GENERAL MOTORS LLC CHEVROLET
BOLT EV BATTERY PRODUCTS LIABILITY LITIGATION                        MDL No. 2987


                                     SCHEDULE A

                  Central District of California

     PANKOW, ET AL. v. GENERAL MOTORS, LLC, C.A. No. 5:20-02479

                  Northern District of Illinois

     TORRES v. GENERAL MOTORS LLC, C.A. No. 1:20-07109

                  Eastern District of Michigan

     ALTOBELLI, ET AL. v. GENERAL MOTORS LLC, C.A. No. 2:20-13256
     RANKIN v. GENERAL MOTORS LLC, C.A. No. 2:20-13279
     ZAHARIUDAKIS v. GENERAL MOTORS, LLC, C.A. No. 2:21-10338
